UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-8107


UNITED STATES OF AMERICA,

                Petitioner – Appellee,

          v.

EARL WEBSTER COX,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Malcolm J. Howard,
Senior District Judge. (5:11-hc-02137-H-JG)


Submitted:   November 20, 2013             Decided:   December 19, 2013


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradley L. Henry, BREEDING, LODATO, & LENIHAN, LLC, Knoxville,
Tennessee, for Appellant. Thomas G. Walker, United States
Attorney, Rudy A. Renfer, Michael G. James, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            This     appeal      arises          under       the     Adam        Walsh         Child

Protection and Safety Act, 18 U.S.C.A. §§ 4247-4248 (West 2000 &

Supp.    2013)    (the   Walsh      Act).        The       Walsh     Act    “provides          that

individuals in the custody of the Bureau of Prisons (BOP) who

are   sexually      dangerous       may     be       committed       civilly           after    the

expiration of their federal prison sentences.”                             United States v.

Francis, 686 F.3d 265, 268 (4th Cir. 2012).                              Here, Earl W. Cox

appeals     the    district      court’s         order,           following        a    hearing,

committing him to the custody and care of the Attorney General

pursuant to § 4248.          We affirm.

                                             I

            Cox     first    claims       that       the    district       court        erred    in

admitting into evidence a copy of his presentence investigation

report     (PSR)     without        affording          Cox         the     opportunity           to

cross-examine       witnesses       about        the       factual       accuracy        of      the

report.      Cox    effectively       contends             that    the     PSR     constituted

inadmissible       hearsay    and     its    admission            violated       Crawford        v.

Washington, 541 U.S. 36 (2004).                  Because Cox did not raise this

claim below, our review is for plain error.                              See United States

v. Baptiste, 596 F.3d 214, 220 (4th Cir. 2010).

            We     recently    rejected          a    similar       argument       in     a    case

involving    a    commitment     proceeding            under       the     Walsh       Act.      In

United States v. Pardee, __ F. App’x ___, 2013 WL 3316313 (4th

                                             2
Cir. 2013), we found that the PSR was properly admitted under

Fed. R. Evid. 803(8).      We further rejected Pardee’s claim that

admission of the PSR violated Crawford because Crawford applies

only to criminal cases, and a commitment proceeding under the

Walsh Act is civil in nature.       Id. at *4.       Under this authority,

we find no error in the admission of Cox’s PSR.

                                    II

            Civil   commitment   under    the   Walsh   Act   is    authorized

only if the Government satisfies a three-pronged test.                   Under

this test, the Government must establish by clear and convincing

evidence that the individual:

     (1) previously engaged or attempted to engage in
     sexually violent conduct or child molestation (the
     prior conduct prong); (2) currently suffers from a
     serious mental illness, abnormality, or disorder (the
     serious mental illness prong); and (3) as a result of
     that mental condition, . . . would have serious
     difficulty in refraining from sexually violent conduct
     or child molestation if released (the volitional
     control prong).

United States v. Springer, 715 F.3d 535, 538 (4th Cir. 2013)

(internal     quotation     marks        omitted);      see        18   U.S.C.

§ 4247(a)(5)-(6).     “If the [G]overnment fails to meet its burden

on any of the three prongs, an individual may not be committed.”

Springer, 715 F.3d at 538.

            Cox concedes that the Government established the prior

conduct and serious mental illness prongs but challenges the

district court’s finding that the Government met its burden with

                                    3
respect to the volitional control prong.                    In particular, Cox

complains that the district court did not meaningfully address

evidence     concerning      his    medical    condition    and     his    refraining

from deviant behavior while incarcerated.                   In Cox’s view, his

medical      issues    and     prison        record    constitute         significant

“protective factors” — factors which decrease the risk of future

sexual offending — and should have been discussed in depth when

the court analyzed the volitional control prong.                        We review the

district court’s factual findings for clear error and its legal

conclusions de novo.         Springer, 715 F.3d at 545.

             In deciding that the Government had met its burden

with respect to the volitional control prong, the district court

credited the opinions of the three experts, who agreed that Cox

would have serious difficulty refraining from child molestation.

The district court discussed in detail each expert’s reasons for

reaching     this   conclusion.        While    it    is   true    that       the    court

devoted little or no discussion to Cox’s medical impairments and

record while incarcerated, a district court is not required to

address every bit of evidence presented at a commitment hearing.

United States v. Caporale, 701 F.3d 128, 141 (4th Cir. 2012).

This   is    particularly      so    here,    where    there      was    no    evidence

contradicting       expert     testimony       that    neither      Cox’s       limited

mobility and other medical conditions nor his spotless prison

record      overcame   overwhelming           evidence     that     Cox        met    the

                                         4
volitional control prong.         For instance, Dr. Plaud and Dr. Ross

testified that Cox’s medical issues would have no impact on the

likelihood     of   his   re-offending       because   his   prior   “hands-on”

molestations did not involve chasing or “snatching” children and

did not require much physical strength or stamina.               As for Cox’s

having refrained from deviant behavior while in prison, Dr. Ross

stated that this had no impact on her conclusion as to the

volitional control prong because, while incarcerated, Cox did

not   have    access   to   his   preferred     victim   pool   (prepubescent

females) or to child pornography.              We discern no error in the

district     court’s   finding    that   the    Government    established   the

volitional control prong by clear and convincing evidence.

                                     III

             We accordingly affirm.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       AFFIRMED




                                         5